PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Cassells, et al.
Application No. 16/808,529
Filed: March 04, 2020
Attorney Docket No. 72917US03;67097-2715 PUS2  
:
:
:     DECISION ON PETITION
:
:




This is a decision on the petition pursuant to 37 CFR 1.137(a), filed June 24, 2022, to revive the above-identified application.
The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The above application became abandoned for failure to timely pay the issue fee on or before June 16, 2022 as required in the Notice of Allowance and Fee(s) Due mailed March 16, 2022, which set a period for reply of three (3) months. Accordingly, the application became abandoned by operation of law on June 17, 2022.  A courtesy Notice of Abandonment was mailed on July 01, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.1  

The petition fails to satisfy requirement (3).

In this regard, the statement of unintentional delay is not proper because the petition containing the statement of unintentional delay is not properly signed. The signature listed on the petition differs from the registration information listed in the USPTO records. Petitioner is reminded that a signing patent practitioner must set forth his or her registration number, his or her name and signature. The name and signature must be reasonably specific enough so that the identity of the signer can be readily recognized. 

Petitioner’s attention is also directed to 37 CFR 1.33(b), which states.

Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
A patent practitioner of record;
A patent practitioner not of record who acts in a representative capacity
under the provisions of § 1.34; or
The applicant (§ 1.42). Unless otherwise specified, all papers submitted on
behalf of a juristic entity must be signed by a patent practitioner. 

More specifically, 37 CFR 1.31 states, an applicant for patent may file and prosecute the applicant's own case, or the applicant may give power of attorney so as to be represented by one or more patent practitioners or joint inventors, except that a juristic entity (e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is the applicant. The Office cannot aid in the selection of a patent practitioner.

An unsigned petition or one not properly signed by a person having authority to maintain the patent is not entered.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Telephone inquiries concerning this decision should be directed to Jonya Smalls at 571-272-1619.



/JONYA SMALLS/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  
        2 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).